     Case 2:16-cv-00856-RCJ-EJY Document 193 Filed 08/16/21 Page 1 of 1




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                          DISTRICT OF NEVADA

 8
       CG TECHNOLOGY DEVELOPMENT, LLC,                        Case No.: 2:16-cv-00856-RCJ-EJY
 9     INTERACTIVE GAMES LIMITED, and
       INTERACTIVE GAMES LLC
10                                                            Member Case:
                              Plaintiffs,                     2:16-cv-00871-RCJ-EJY
11
                      v.                                      ORDER
12
       888 HOLDINGS, PLC,
13
                              Defendant.
14

15          Pending before the Court is Defendant 888 Holdings PLC’s Motion to Lift Stay (ECF. No.

16 179). The court having taken briefs and having heard argument on the Motion GRANTS the Motion

17
     as to the stay (ECF 134, 150, 166 and 175) for the limited purposes set forth in this Order.
18
            IT IS HEREBY ORDERED that the Motion to Lift Stay (ECF No. 179) is GRANTED.
19
     IT IS FURTHER ORDERED that the Stay is lifted in Case 2:16-cv-00856-RCJ-EJY and 2:16-
20
     cv-00871-RCJ-EJY only with respect to claim 17 of U.S. Patent No. 8.814,664 (the “’664
21

22 Patent”) owned by plaintiff Interactive Games LLC.

23          IT IS SO ORDERED.
24
     Date August 16, 2021.
25

26                                                        _______________________________
                                                          ROBERT C. JONES
27
                                                          United States District Judge
28
